Citation Nr: 0919686	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-36 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an enlarged 
prostate.

4.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from November 1960 to November 
1962; from January 1963 to September 1966; and from January 
1969 to January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran testified at a travel Board hearing in April 
2009.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  There is no competent evidence that relates bladder 
cancer to service or any incident of service, including 
exposure to herbicides in service.

2.  In March 2009, the Veteran withdrew his appeal of the 
claims for service connection for enlarged prostate and high 
cholesterol.



CONCLUSIONS OF LAW

1.  Service connection for bladder cancer is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for service connection for 
an enlarged prostate have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.204 (2008).

3.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for service connection for 
high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Complete notice was sent in October 2005, December 2005 and 
in March 2006 and the claim was readjudicated in a November 
2006 statement of the case.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  Solicitation of a medical 
opinion is not necessary with regard to his claim for bladder 
cancer, claimed as due to herbicide exposure because (as 
discussed below), bladder cancer is not a disease associated 
with herbicide exposure.  There is also no evidence 
indicating that bladder cancer may be associated with an 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4)(C); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Bladder Cancer

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for 90 days in active service, and 
certain chronic diseases, including malignant tumors become 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service, such disease may be 
service connected even though there is no evidence of such 
disease in service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a Veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are chloracne or 
other acneform diseases consistent with AL amyloidosis, 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  AL amyloidosis was added to the list effective May 
7, 2009.  74 Fed. Reg. 21258 (May 7, 2009).  

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The Veteran contends that he is entitled to service 
connection for bladder cancer as a result of herbicide (Agent 
Orange) exposure during his tour of duty in Vietnam   

The Veteran's service personnel records show that he served 
in Vietnam.

The service treatment records are negative for any disorders 
of the bladder.

Post-service medical treatment records show that the Veteran 
was diagnosed as having bladder cancer in July 2005.  

Because the Veteran served in Vietnam, the Board will concede 
his exposure to Agent Orange.  However, the Board finds that 
the Veteran is not entitled to service connection on a 
presumptive basis because his diagnosed bladder cancer is not 
a disease associated with herbicide exposure under 38 C.F.R. 
§§ 3.307, 3.309.   

Additionally, the Veteran's service treatment records are 
negative for relevant complaints, symptoms, findings or 
diagnoses of bladder cancer.  Therefore, there is no 
indication that the Veteran's bladder cancer was incurred in 
or aggravated by service.  There are no medical opinions 
linking the Veteran's bladder cancer to service.  Service 
connection for bladder cancer on a direct basis is not 
warranted. The evidence of record provides that the onset of 
the Veteran's bladder cancer was several years after service.  
Therefore, the Veteran is not entitled to the presumption 
that bladder cancer was incurred in service because it did 
not manifest within one year from the Veteran's separation 
from service.

The Board notes that at the April 2009 hearing, the Veteran's 
representative reported that the VA medical records indicated 
exposure to workplace toxins as a risk factor for the 
development of bladder cancer.  A review of the VA medical 
records reveals that the Veteran was provided with 
information as to various potential risk factors for bladder 
cancer, which included exposure to workplace toxins.  The 
information was general in nature and does not specifically 
relate to the facts and circumstances surrounding this 
particular case.

The only evidence supporting the Veteran's claim of service 
connection for bladder cancer is his written statements and 
hearing testimony.  As a layperson, however, without the 
appropriate medical training and expertise, the Veteran 
simply is not competent to render a probative opinion on a 
medical matter, to include a diagnosis. See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Therefore, after consideration of all the evidence, the Board 
concludes that the claim for service connection for bladder 
cancer, to include as secondary to herbicide exposure must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against 
the claim, that doctrine is not applicable in this appeal.

Withdrawal of Enlarged Prostate and High Cholesterol Claims

In November 2006, the Veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
November 2006 statement of the case.  This perfected his 
appeal as to his claims for service connection for an 
enlarged prostate and for high cholesterol.  In 
correspondence received at the RO in March 2009, the Veteran 
indicated that he wished to withdraw his appeals as to these 
two issues.

A substantive appeal may be withdrawn on the record at a 
hearing by the Veteran at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).

As the Veteran withdrew his appeal as to the issues of 
service connection for an enlarged prostate and for high 
cholesterol, there remain no allegations of error of fact or 
law for appellate consideration.  The Board therefore has no 
jurisdiction to review these issues.


ORDER

Service connection for bladder cancer, to include as due to 
exposure to herbicides, is denied.

The appeal of the claim of entitlement to service connection 
for an enlarged prostate is dismissed.

The appeal of the claim of entitlement to service connection 
for high cholesterol is dismissed.


REMAND

VA has a duty to assist the Veteran in obtaining credible 
evidence to corroborate his alleged stressor, such as a 
request for corroborating information from the U.S. Army and 
Joint Service Records Research Center (JSRRC).

The Veteran testified that he served as a ground surveillance 
radar operator at Warrior Base from 1971 to 1973 and that he 
was subjected to numerous incoming rounds.  He also testified 
that he witnessed an accident (approximate time frame of 
October 1971 to March 1972) in which his mortar platoon 
sergeant, James Connolly, received burns from a fire and died 
from subsequent complications.  The Veteran had also reported 
that while he was stationed with the F-Troop, 11th Armored 
Calvary Regiment, from 1970 to 1971, a Lt. Green was killed 
by friendly fire while checking on an ambush site.

The Veteran's stressors have been described with sufficient 
detail to warrant an attempt at verification.  The Veteran's 
stressor statements with the corresponding dates should be 
sent to JSRRC for corroboration.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the file and 
prepare a summary of the Veteran's 
stressors along with dates provided.  The 
AMC should then draft a letter asking the 
JSRRC to provide any available information 
that might corroborate the Veteran's 
asserted in-service stressors. The JSRRC 
should be given the following: a copy of 
the prepared summary, a copy of the 
Veteran's DD Form 214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignments.  
If the JSRRC requests more specific 
descriptions of the stressors in question, 
the Veteran must be notified and requested 
to provide the necessary information.

2.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the Veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner. If the 
Veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the Veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors.

3.  After conducting any additional 
indicated development, the issue of 
entitlement to service connection for PTSD 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the Veteran, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


